Exhibit J.Revaluation of assets or restatement of capital share account Additionally, U.S. generally accepted accounting principles require that certain components of net assets relating to permanent differences be reclassified between financial and tax reporting.These reclassifications have no effect on net assets or net asset value per share. For the year ended March 31, 2010, the following table shows the reclassifications made: Paid in capital Accumulated net investment loss Accumulated net realized loss on investments sold
